DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This action is in response to the Request for Continued Examination filed April 16, 2021.  Claims 1, 8 and 15 are amended.  Claims 1-20 are currently pending and have been examined in the application.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/16/2021 has been entered.


Claim Objections
Claims 1, 8 and 15 are objected to because of the following informalities:
The recitation “where a deriver's attention span” should be “where a driver's attention span”
	Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claims 1, 8 and 15 the subject matter “wherein the an assessment on safety is generated based on a generation of a hierarchical decision model where a deriver's attention span for a specific billboard is calculated and logged against a particular time of a day” is not supported by the specification.  The specification states that “safety rating component may include a hierarchical decision model where the driver's attention span for a specific billboard may be calculated and logged against a particular time of a day” [0034].  This, however, does not describe how a deriver's attention span for a specific billboard is calculated.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.
the billboard aesthetics and safety rating generator 110A, 110B generates a 3D model of the improved billboard” [0037].  This does not describe how a 3D model is generated based on the assessment and safety, aesthetics and legal conformance issues discovered from the generated assessment.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification.  See MPEP 2161.01.
	In claims 1, 8 and 15 the subject matter “generating improvement recommendations designed to increase the generated assessment” is not disclosed by the specification.  The specification recites that in “one embodiment, the billboard aesthetics and safety rating generator 110A, 110B may utilize aesthetics, safety and conformance ratings to generate recommendations as to how to improve on the previous ratings.” [0039].  This does not describe how improvement recommendations are generated.  The claims do not satisfy the written description requirement if sufficient description of how the claimed function is to be performed are not disclosed by the specification, including how to program the disclosed computer to perform the claimed function.  See MPEP 2161.01.
Claims 2-7, 9-14 and 16-20 by being dependents of Claims 1, 8 and 15 respectively are also rejected.  





Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
	Specifically, claims 1-20 are directed toward at least one judicial exception without significantly more.  In accordance with the Federal Register Notice: 2019 Revised Patent Subject Matter Eligibility Guidance, (January 7, 2019), (accessible at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf), the rationale for this determination is explained below:
	Representative claim 1 is directed towards a method, which is a statutory category of invention.
	Although, claim 1 is directed toward a statutory category of invention, the claim appears to be directed toward an abstract idea.  The limitations that recite the abstract ideas are: receiving, a plurality of information related to a billboard; extracting specific billboard information from the received data; generating an assessment on safety, aesthetics and legal conformance levels of the extracted billboard information, wherein the an assessment on safety is generated based on a generation of a hierarchical decision model where a deriver's attention span for a specific billboard is calculated and logged against a particular time of a day, wherein the an assessment on aesthetics is generated based on a generation of multiple modules using analytics, machine learning, and deep learning models to define what an aesthetically pleasing billboard looks like, wherein the an assessment on legal conformance levels is generated based on multiple models which gather regulatory and contractual information regarding a location and surrounding information; generating a 3D model of the billboard that incorporates updates Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 52).
	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 54-55), the additional element provided by the claim amounts to generally applying the abstract idea, in a computer environment.  In particular the claim recites the additional element, by a processor, which is recited at a high level of generality and merely uses a computer as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.  The additional element does not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e).  Therefore, the claims do not, for example, purport to improve the functioning of a computer.  Nor do they effect an improvement 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional limitation amounts to applying the abstract idea on a computer.  Viewing individually, the limitation generically referring to a processor, does not constitute significantly more because it is simply an attempt to limit the abstract idea to a particular technological environment1.  Viewing the limitations as a combination, the claims merely instruct the practitioner to implement the abstract idea with a high-level of generality executing basic computer functions, and with no specific examples of the algorithms themselves which achieve the functionalities claimed.  Therefore, the limitations of the claim as a whole, when viewed individually and as an ordered combination, do not offer substantially more than the sum of the functions of the elements when each is taken singularly.  
	Likewise, dependent claims 2-7 do not recite any limitations that would remedy the deficiencies outlined above as they do not add any elements which integrate the abstract idea into a practical application or constitute significantly more.  For instance claims 2 and 7 are directed to managing personal behavior; claims 3-4 provides for gathering data; claims 5-6 further adds to the abstract idea by describing characteristics of the billboard advertising.  Thus, while they may slightly narrow the abstract idea by further describing it and/or by extra-solution activities they do not make it less abstract and are rejected accordingly.  Further still, claims 8-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-7 and are also rejected accordingly.
Response to Arguments
Applicant's filed arguments have been fully considered but have not been found persuasive. 
A.	Applicant’s arguments regarding the 35 U.S.C. § 112 rejection are moot based on Applicant’s amendments.  However, upon further consideration, new grounds of rejection are made in view of Applicant’s amendments of claims 1, 8 and 15.  
B.	Applicant's arguments regarding the 35 U.S.C. § 101 rejection that the claimed invention demonstrates a practical application of the exception because it improves computer-related technology by implementing a system capable of creating a 3D billboard model, integrating the model with local authority's regulation plans and processing safety, aesthetics and conformance ratings, so that the system can ensure conformity with local regulations with respect to billboard advertisements but also is capable of creating a simulation of conditions around the generated 3D model of the billboard to validate the generated 3D model's conformance with required assessment for user approval.  The Examiner respectfully disagrees.  Applicant’s specification discloses that an advertising company may “improve the existing billboard to resolve the discovered safety, aesthetics and conformation issues” [0037].  Improving safety, aesthetics and conformation issues amount to a safety, aesthetic and/or compliance improvement rather than an improvement to a computer or another technology.  Merely creating a 3D billboard model that integrates local authority's regulation plans and processing safety, aesthetics and conformance ratings addresses the abstract, which is not an improvement to a computer or related technology.  Further, the amended claims do not provide a set of rules that improve computer-related technology of billboard advertisement generation.  As stated by Applicant’s specification “the billboard aesthetics, and safety rating generator 110A, 110B may run the improved model of a billboard so that a user may then run the simulation to validate it” [0038] this does not provide for rules implemented to improve a computer or other technology but at most rules geared towards an advertising enterprise as well as managing personal behavior of a user.
Alice, do not connote an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.  Therefore, the Examiner considers that the current 35 U.S.C. § 101 rejection has not been overcome by the Applicant.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Errol CARVALHO whose telephone number is (571)272-9987.  The examiner can normally be reached on M-F 9:30-7:00 Alt Fri.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571- 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E CARVALHO/
Primary Examiner, Art Unit 3622


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, Alice Corp. Pty Ltd. v. CLS Bank lnt'l, 134 S. Ct. 2347, 2360 (2014) (noting that none of the hardware recited “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers” (citing Bilski, 561 U.S. at 610, 611)).